DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-5, 7-15, 21-24 and 26-27 allowed.
The following is an examiner’s statement of reasons for allowance:
Applicant’s amendments/arguments dated 10-7-20 are persuasive to overcome all the pending rejections as to the point that the prior art fails to teach or render obvious a method including the step of emitting, by a first portion of an optical inspection instrument, transmitting a radiation toward a bottom surface of an electrostatic chuck, wherein the optical inspection instrument is below the bottom surface of the electrostatic chuck as in the context of claim 1, wherein the cleaning tool comprises a casing surrounding the platform while being spaced apart from the platform to define an exhaust duct around at least opposite sides of the platform; releasing a particle from the electrostatic chuck using the platform of the cleaning tool; and after releasing the particle from the electrostatic chuck, drawing the particle from above the platform into the exhaust duct as in the context of claim 7 and scanning a light signal over a bottom surface of an electrostatic chuck; detecting the light signal reflected from the electrostatic chuck; comparing a light intensity of the light signal reflected from the electrostatic chuck with a standard intensity to determine a location of a particle on the electrostatic chuck; and collecting the particle by an exhaust duct below the bottom surface of the electrostatic chuck as in the context of claim 21.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIN FLANAGAN BERGNER whose telephone number is (571)270-1133.  The examiner can normally be reached on M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nadine Norton can be reached on 571-272-1465.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/ERIN F BERGNER/Examiner, Art Unit 1713